
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31


CERTIFICATE OF AMENDMENT
OF THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF
HELIO, INC.,
a Delaware corporation

        Pursuant to Section 242 of the General Corporation Law of the State of
Delaware, the undersigned, Wonhee Sull, Chief Executive Officer of Helio, Inc.
(the "Corporation"), a corporation organized and existing under and by virtue of
the General Corporation Law of the State of Delaware (the "DGCL"), DOES HEREBY
CERTIFY,

        FIRST: The Second Amended and Restated Certificate of Incorporation of
the Corporation is hereby amended as follows:

        1.     Article 5.1 shall hereby be renamed "Conversion of Class B Common
Stock and Preferred Stock."

        2.     Article 5.1.1 shall hereby be renamed "Voluntary Conversion of
Class B Common Stock."

        3.     Article 5.1.2 shall hereby be deleted in its entirety and
replaced as follows:

        5.1.2    Involuntary Conversion of Class B Common Stock.    Upon a
Triggering Event, the Class B Common Stock of the Triggering Party shall be
automatically converted to Class A Common Stock as provided in Article 5.12. In
addition, upon a Type C Triggering Event, all outstanding shares of Class B
Common Stock shall be automatically converted to Class A Common Stock at the
Class B Conversion Rate then in effect and following the procedures set forth in
Articles 5.1.1 and 5.6.

        4.     Appropriate changes to Article 4.5(i) shall be made to provide
for an additional subsection following Article 4.5(i). Moreover, the following
shall be added to the end of Article 4.5:

        (j)    any Preferred Stock issued must contain a conversion feature
whereby upon a Type C Triggering Event, all Preferred Stock will be
automatically converted into Class A Common Stock at a designated conversion
rate.

        5.     The following shall be added as Article 5.1.3:

        5.1.3    Conversion of Preferred Stock.    Upon a Type C Triggering
Event, any and all series of Preferred Stock shall be automatically converted to
Class A Common Stock as provided in Article 4.5(j) above.

        5.     Article 5.15 shall hereby be deleted in its entirety and replaced
as follows:

        5.15    Merger and Consolidation.    In the event that the Management
Company, with the approval of the Board in accordance with Article 6.2, enters
into any consolidation, merger, combination or other transactions in which
shares of Common Stock are exchanged for or converted into other stock or
securities, cash or other property, then the shares of each class of Common
Stock shall be exchanged for or converted into the same amount of stock,
securities, cash or other property, as the case may be, for which each share of
any other class of Common Stock is exchanged or converted (and after giving
effect to any automatic conversion of certain classes of Common Stock as set
forth herein triggered by such event). Further, the Management Company shall not
enter into a consolidation, merger, combination or other transaction, unless the
acquiring Entity agrees to preserve all rights of the holders of Membership
Units set forth in the Operating Agreement.

        6.     Article 5.16 shall hereby be deleted in its entirety and replaced
as follows:

        5.16    Effect of Reclassification or Similar Transaction.    In the
event of a reclassification or other similar transaction approved in accordance
with Articles 5.14 and 5.15 as a result of which

--------------------------------------------------------------------------------



the shares of Class A Common Stock are converted into another security, and the
Class B Common Stock has not automatically converted and will not do so pursuant
to any other provision of this Article 5.1, then a holder of Class B Common
Stock shall be entitled to upon conversion (in accordance with the Class B
Conversion Rate then in effect) the amount of such security that such holder
would have received if such conversion into another security had occurred
immediately prior to the record date of such reclassification or other similar
transaction.

        7.     The definitions of the following terms provided in Article 10
shall be deleted in their entirety and replaced with the following:

        "Change of Control" shall mean (i) a Management Company Change in
Control or (ii) an Operating Company Change in Control.

        "Control" (and "Controlling" and "Controlled"), as used with respect to
any Entity, shall mean possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Entity through the
ownership of Voting Securities or by contract.

        "Initial Member" shall mean and refer to SKT Holdings, EarthLink and the
Management Company and any of their permitted successors or assigns.

        "Person" means any human being, firm, corporation, partnership, or other
entity. "Person" also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act. For purpose of the definition of Change of Control and the defined terms
referenced therein, the term "Person" does not include the Management Company,
the Operating Company or any of their Affiliates, and the term Person does not
include any employee-benefit plan maintained by the Management Company, the
Operating Company or any of their Affiliates, or any person or entity organized,
appointed, or established by the Management Company, the Operating Company or
any of their Affiliates for or pursuant to the terms of any such
employee-benefit plan, unless the Board determines that such an employee-benefit
plan or such person or entity is a "Person".

        10.   The following definitions are hereby added to Article 10:

        "Change of Control Date" means the date on which a Change of Control
occurs. If any such change in control occurs on account of a series of
transactions, the "Change of Control Date" is the date of the last of such
transactions.

        "Continuing Director" means any member of the Board whose nomination for
or election to the Board was recommended or approved by the Initial Members or a
majority of the Continuing Directors.

        "Management Company Acquiring Person" means that a Person, considered
alone or as part of a "group" within the meaning of Section 13(d)(3) of the
Exchange Act, as amended, other than an Initial Member (as identified in the
definition of Member) or any Affiliate, is or becomes directly or indirectly the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of securities
representing more than fifty percent (50%) of the Management Company's then
outstanding securities entitled to vote generally in the election of the Board.

        "Management Company Change in Control" means (i) a Person, other than an
Initial Member, is or becomes a Management Company Acquiring Person;
(ii) holders of the securities of the Management Company entitled to vote
thereon approve any agreement with a Person, other than an Initial Member or any
Affiliate, (or, if such approval is not required by applicable law and is not
solicited by the Management Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Management Company's
assets on a consolidated basis; (iii) holders of the securities of the
Management Company entitled to vote thereon approve a transaction (or, if such
approval is not required by applicable law and is not solicited by the

2

--------------------------------------------------------------------------------






Management Company, the closing of such a transaction) pursuant to which the
Management Company will undergo a merger, consolidation, statutory share
exchange or similar event with a Person, other than an Initial Member of any
Affiliate, regardless of whether the Management Company is intended to be the
surviving or resulting entity after the merger, consolidation, statutory share
exchange or similar event, other than a transaction that results in the voting
securities of the Management Company carrying the right to vote in elections of
persons to the Board outstanding immediately prior to the closing of the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% (fifty
percent) of the Management Company's voting securities carrying the right to
vote in elections of persons to the Management Company's Board, or voting
securities of such surviving entity carrying the right to vote in elections of
persons to the Board of Directors or similar authority of such surviving entity,
outstanding immediately after the closing of such transaction; (iv) the
Continuing Directors cease for any reason to constitute at least half of the
number of members of the Board; (v) holders of the securities of the Management
Company entitled to vote thereon approve a plan of complete liquidation of the
Management Company or an agreement for the liquidation by the Management Company
of all or substantially all of the Management Company's assets (or, if such
approval is not required by applicable law and is not solicited by the
Management Company, the commencement of actions constituting such a plan or the
closing of such an agreement); or (vi) the Board adopts a resolution to the
effect that, in its judgment, as a consequence of any one or more transactions
or events or series of transactions or events, a change in control of the
Management Company has effectively occurred. Notwithstanding the foregoing, no
event resulting from an initial public offering of securities of the Management
Company shall constitute a Management Company Change in Control. The Board shall
be entitled to exercise its sole and absolute discretion in exercising its
judgment and in the adoption of such resolution, whether or not any such
transaction(s) or event(s) might be deemed, individually or collectively, to
satisfy any of the criteria set forth in subparagraphs (i) through (v) above.

        "Operating Company Acquiring Person" means that a Person, considered
alone or as part of a "group" within the meaning of Section 13(d)(3) of the
Exchange Act, as amended, other than an Initial Member or any Affiliate, is or
becomes directly or indirectly the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of securities representing more than fifty percent (50%)
of the Operating Company's then outstanding Membership Units.

        "Operating Company Change in Control" means (i) a Person, other than an
Initial Member, is or becomes an Operating Company Acquiring Person;
(ii) holders of the Membership Units of the Operating Company entitled to vote
thereon approve any agreement with a Person, other than an Initial Member or any
Affiliate (or, if such approval is not required by applicable law and is not
solicited by the Operating Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Operating Company's
assets on a consolidated basis; (iii) holders of the Membership Units of the
Operating Company entitled to vote thereon approve a transaction (or, if such
approval is not required by applicable law and is not solicited by the Operating
Company, the closing of such a transaction) pursuant to which the Operating
Company will undergo a merger, consolidation, statutory share exchange or
similar event with a Person, other than an Initial Member or any Affiliate,
regardless of whether the Operating Company is intended to be the surviving or
resulting entity after the merger, consolidation, statutory share exchange or
similar event, other than a transaction that results in the Membership Units of
the Operating Company outstanding immediately prior to the closing of the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% (fifty
percent) of the Operating Company's Membership Units, or voting securities of
such surviving entity carrying the right to vote in elections of persons to the
Board of Directors or similar authority of such surviving entity, outstanding
immediately after the closing of such transaction; (iv) holders of the
Membership Units of the Operating Company approve a plan

3

--------------------------------------------------------------------------------






of complete liquidation of the Operating Company or an agreement for the
liquidation by the Operating Company of all or substantially all of the
Operating Company's assets (or, if such approval is not required by applicable
law and is not solicited by the Operating Company, the commencement of actions
constituting such a plan or the closing of such an agreement). Notwithstanding
the foregoing, no event resulting from an initial public offering of securities
of the Company shall constitute an Operating Company Change in Control. The
Board shall be entitled to exercise its sole and absolute discretion in
exercising its judgment and in the adoption of such resolution, whether or not
any such transaction(s) or event(s) might be deemed, individually or
collectively, to satisfy any of the criteria set forth in subparagraphs (i)
through (iv) above.

        "Type C Triggering Event" shall mean the occurrence of: (i) a Change of
Control (as defined in Article 10), or (ii) an event causing dissolution under
Article 7.1.

        SECOND: The amendment to the Second Amended and Restated Certificate of
Incorporation of the Corporation set forth in this Certificate of Amendment has
been duly adopted in accordance with the provisions of Section 242 of the DGCL
by (a) the Board of Directors of the Corporation having duly adopted a
resolution setting forth such amendment and declaring its advisability and
submitting it to the stockholders of the Corporation for their approval, and
(b) the stockholders of the Corporation having duly adopted such amendment by
vote of (i) the holders of a majority of the outstanding Class A Common Stock
and Class B Common Stock entitled to vote thereon voting together as a single
class and (ii) holders of all of the outstanding Class B Common Stock, at a
special meeting of stockholders called and held upon notice in accordance with
Section 222 of the DGCL.

        IN WITNESS WHEREOF this Certificate of Amendment of the Second Amended
and Restated Certificate of Incorporation has been executed by the Chief
Executive Officer of the Corporation on this 28th day of February 2008.


 
 
By:
    

--------------------------------------------------------------------------------

    Name: Wonhee Sull     Title: Chief Executive Officer

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31

